    Case 1:17-cv-01136-PLM-PJG ECF No. 60 filed 12/20/18 PageID.297 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN
                      _____________________________________

VERNON OARD,

                     Plaintiff,
                                                      Case No. 1:17-CV-1136
                                                      Hon. PAUL L. MALONEY

COUNTY OF MUSKEGON, and
14TH JUDICIAL CIRCUIT COURT,

                     Defendants.


Sarah Riley Howard                                   Laura S. Amtsbuechler
Erin Dornbos                                         Laura Bailey Brown
Attorneys for Plaintiff                              Attorneys for Defendants
PINSKY, SMITH, FAYETTE & KENNEDY LLP                 ROSATI SCHULTZ JOPPICH
146 Monroe Center St., NW                            & AMTSBUECHLER, PC
Suite 805                                            27555 Executive Dr., Suite 250
Grand Rapids, MI 49503-2818                          Farmington Hills, MI 48331
(616) 451-8496                                       (248) 489-4100



             PLAINTIFF’S RESPONSE REGARDING PRIVILEGE ISSUES



        Although Plaintiff’s ability to present argument on the memorandum by

Circuit Judge Timothy Hicks concerning the investigation of Eric Stevens (“the

Memo”)1 is necessarily limited without having access to it, Plaintiff takes the

position that the entire Memo must be disclosed and is not subject to an applicable

privilege.


1The Memo is actually two separate documents dated March 20, 2017, and March
27, 2017, respectively, and Bates-numbered 1703-D to 1711-D.
 Case 1:17-cv-01136-PLM-PJG ECF No. 60 filed 12/20/18 PageID.298 Page 2 of 6




      I.     Deliberative Process Privilege

      Plaintiff believes that claims of privilege were waived by untimely assertion.

While Plaintiff’s counsel does not doubt that defense counsel was not informed of

the existence of the Memo earlier than stated, representatives of the entity-

Defendants here should have informed defense counsel much earlier of the

existence of the Memo, i.e., at least upon receipt of the first written discovery

requests. Indeed, it seems that in preparing the Answer to the Complaint that

representatives of the entity-Defendants should have advised defense counsel of the

Memo, given its central relation to the facts of the events alleged. Multiple

witnesses knew of the existence of the Memo and the subject of the fact-finding

therein. From this perspective, Defendants do not have “good cause” not to have

claimed privileges earlier as to the Memo, even if defense counsel moved swiftly to

place objections when representatives finally revealed its existence to counsel.

      However, it is not necessary to rely on waiver in any event. From what

Plaintiff’s counsel can ascertain, Judge Hicks’ Memo is largely or completely factual

in nature and thus not protected by deliberative process privilege. Judge Hicks

undertook investigation of the staff concerns regarding Eric Stevens because

nothing had been investigated to that point, other than simply asking Mr. Stevens

if any of the rumors were true. (See Ex. A, Hicks Dep. at 22-25.) Judge Hicks

testified in his deposition that he could not recall some or all of the details from his

fact-finding conversations with various witnesses, on issues critical to this

litigation, and that having the Memo would likely refresh his recollection. (See

Hicks Dep. at 25-27, 60-63.) Plaintiff is denied information on critical timing,
 Case 1:17-cv-01136-PLM-PJG ECF No. 60 filed 12/20/18 PageID.299 Page 3 of 6




witness statements, and events relating to the investigation of Mr. Stevens without

having the Memo.

      As Defendants acknowledge, deliberative process privilege does not apply to

documents that are “purely factual in nature[.]” NLRB v. Sears, Roebuck & Co., 421

U.S. 132, 149 (1975). Even if Judge Hicks’ reasons for undertaking the investigation

were to determine in the future if he felt there might be litigation concerns or other

types of problems, and to discuss those potential concerns with others if the time

came, it is unclear (and seems unlikely) that the Memo was at the stage of being

drafted to engage in deliberation itself. He was still at the fact-finding stage at the

point of the Memo’s drafting, and the purpose of the Memo seems that it was to

document the fact-finding, not to discuss what to do next. There is no indication

that the Memo was “the result of a consultive process[.]” See EEOC v. Peoplemark,

Inc., No. 1:08-CV-907, 2010 WL 748250, at *2 (W.D. Mich. Feb. 26, 2010) If

anything, it was to determine if there was the need for a consultive process, and

what type(s) of consultations. The types of information not protected by this

privilege are who was interviewed during the investigations; who conducted the

investigations; the facts on which any determinations were based; the documents or

testimony on which findings of fact included in the determinations were based; the

actions taken during the investigation; the communications between interviewers

and witnesses; and the dates on which the investigations were started and finished.

See id. That is the exactly the type of information that we expect is reflected in

Judge Hicks’ Memo.
 Case 1:17-cv-01136-PLM-PJG ECF No. 60 filed 12/20/18 PageID.300 Page 4 of 6




      When government officials are acting in a human-resources capacity with

respect to their own employees, like here, it seems even less likely that deliberative

process privilege applies. This is not a “policymaking” decision at issue, and that

does not change simply because the actors were government officials.

      II.    Work Product Privilege

      Defendants have correctly stated the law on work product privilege, but

Plaintiff disagrees as to the application of the law. First, under Federal Rule of Civil

Procedure 26(b)(3)(ii), Plaintiff has a substantial need for the memo to prepare his

case and cannot obtain the information from other means without substantial

hardship, or potentially not at all. Judge Hicks testified at deposition that he could

not recall all of the details of his fact-finding investigations without reference to the

Memo. (See Hicks Dep. at 25-27, 60-63.) Plaintiff is unlikely to be able to discover

what Judge Hicks was told and by whom without extensive depositions of current

and former employees of Defendants, and even then probably cannot recapture all

of what Judge Hicks discovered and when he did so. As it is, Plaintiff has had to

depose, and schedule future depositions of, an unusually large number of witnesses

because of the two-committee hiring structure at issue as to one of the claims, and

because of the number of individuals involved at some level where two large entities

are Defendants.

      Second, to be protected by work-product privilege at all, it must be prepared

“because of the prospect of litigation.” United States v. Roxworthy, 457 F.3d 590,

593 (6th Cir. 2006). “It is clear that documents prepared in the ordinary course of

business, or pursuant to public requirements unrelated to litigation, or for other
 Case 1:17-cv-01136-PLM-PJG ECF No. 60 filed 12/20/18 PageID.301 Page 5 of 6




nonlitigation purposes, are not covered by the work product privilege.” Id. It seems

that Judge Hicks’ fact-finding memo was prepared at the stage before those

potential litigation concerns were a central focus of his investigative mission. The

fact that litigation ultimately resulted is not dispositive of what was likely intended

at the time of the Memo’s creation. In short, the purposes of work product privilege

would not be served by applying it here.

      When Judge Hicks was contemplating what he needed to do and/or find out,

he testified that he consulted a human resources professional, Ed Zobeck, who is the

Chief Administrative Officer of the Michigan Supreme Court, not a lawyer. (Ex. A,

Hicks Dep. at 19-21.) Judge Hicks testified that there were “some management,

some legal” ramifications of concerns about Eric Stevens about which he was

concerned when he undertook fact-finding and documenting that in the Memo. (Id.

at 21.) Judge Hicks testified his purposes in engaging in fact-finding and writing

the Memo involved multiple issues in addition to potential litigation or legal

liability, including “the effect on the administration of the Court.” (Id. at 24.)

Documents are not protected if they were created for nonlitigation purposes,

regardless of content. Roxworthy, 457 F.3d at 595. It was not until Judge Hicks was

partly through his fact-finding and writing of the Memo that he and Chief Judge

Marietti then decided to consult an attorney for legal advice. (Id. at 26.) The County

then engaged that attorney, Doug Hughes, to conduct an investigation, which his

law firm did. (Id. at 30.) That investigation – not Judge Hicks’ – was conducted in

anticipation of litigation, or “because of” litigation concerns, in the sense

contemplated by the requirements to apply work product privilege. Although a
 Case 1:17-cv-01136-PLM-PJG ECF No. 60 filed 12/20/18 PageID.302 Page 6 of 6




document need not be created “solely” in anticipation of litigation for work product

privilege to apply, the privilege will not attach when the document would have been

prepared in essentially a similar manner without the litigation purpose. Roxworthy,

457 F.3d at 598-99. That seems to be the case here.

      Accordingly, Plaintiff respectfully requests that this Court order production

of the Memo.

                                 Respectfully submitted,

                                 PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                                 Attorneys for Plaintiff

Dated: December 20, 2018         By: /s/ Sarah R. Howard
                                               Sarah Riley Howard
                                               Business Address:
                                               146 Monroe Center, N.W., Suite 805
                                               Grand Rapids, MI 49503
                                               (616) 451-8496
                                               showard@psfklaw.com
